







Exhibit 10.3


LIFELOCK, INC. SEVERANCE PLAN
(Effective as of August 29, 2016)


Consolidated Plan and Summary Plan Description


1.Introduction. This Severance Plan (as may be amended from time to time, this
“Plan”) has been adopted by LifeLock, Inc. (the “Company”), effective as of
August 29, 2016, in order to provide specified severance pay and benefits to
eligible employees of the Company and/or its affiliates who (a) incur qualifying
terminations of employment, and (b) abide by the terms and conditions of
participation in, and receipt of such pay and benefits, as set forth in the
Plan.


The Plan is an “employee welfare benefit plan,” as defined in Section 3(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This
document constitutes both the written instrument under which the Plan is
maintained and the summary plan description for the Plan, as required by ERISA.


2.Important Terms. The following capitalized words and phrases will have the
meanings set forth in this Section 2:


2.1    “Administrator” means the Company, acting through the Board (as defined
below), the Compensation Committee of the Board or another duly constituted
committee of members of the Board, or any person to whom the Administrator has
delegated any authority or responsibility with respect to the Plan pursuant to
Section 11, but only to the extent of such delegation.


2.2    “Board” means the Board of Directors of the Company.


2.3    “Cause” means any of the following reasons:


(a)An act of personal dishonesty, fraud or embezzlement by the Eligible
Employee;


(b)A demonstrably willful and deliberate violation by the Eligible Employee of
his or her obligations under any written employment agreement or offer letter
between the Employer and Eligible Employee or confidentiality and proprietary
rights and/or non-solicitation agreement between the Employer and Eligible
Employee, which is not remedied in a reasonable period of time (but no later
than fifteen (15) days) after receipt of written notice from the Employer;


(c)A willful or deliberate refusal by the Eligible Employee to follow the lawful
reasonable requests or instructions of the Board or the Eligible Employee’s
direct supervisor, which is not remedied in a reasonable period of time after
receipt of written notice from the Employer;







--------------------------------------------------------------------------------





(d)A conviction of the Eligible Employee for any criminal act that is a felony
or that is a crime involving acts of personal dishonesty causing material harm
to the standing and reputation of the Employer; or In the case of an Eligible
Employee who is employed by the Employer as legal counsel to the Employer, the
loss, revocation or suspension of the Eligible Employee’s license to practice
law in any state in which he or she is licensed to practice, other than any
short-term suspension for non-payment of license fees or other similar
procedural reasons or his or her voluntary withdrawal of his or her license to
practice law in any state.


2.4    “Change in Control” means the occurrence of any of the following events:


(a)The acquisition by any Person (within the meaning of Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and used in
Sections 13(d) and 14(d) thereof, and including a “group” as defined in
Section 13(d) thereof) of Beneficial Ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of more than fifty percent (50%) of either
(i) the value of the then outstanding equity securities of the Company (the
“Outstanding Company Stock”) or (ii) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this Section 2.4, the
following acquisitions shall not constitute or result in a Change in Control:
(A) any acquisition directly from the Company; (B) any acquisition by the
Company; (C) any acquisition by any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest; (D) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any parent or subsidiary thereof; or (E) any acquisition by any entity
pursuant to a transaction which complies with clauses (1), (2) and (3) of
subsection (c) below; or


(b)During any period of two (2) consecutive years (not including any period
prior to the Effective Date) individuals who constitute the Board on the
Effective Date (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


(c)Consummation of (i) a reorganization, merger, statutory share exchange, or
consolidation or similar transaction involving (A) the Company or (B) any of its
subsidiaries, but in the case of this clause (B) only if equity securities of
the Company are issued or issuable in connection with the transaction (each of
the events referred to in this clause (i) being hereinafter referred to as a
“Business Reorganization”), or (ii) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (1) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of members of the board of directors





--------------------------------------------------------------------------------





(or comparable governing body of an entity that does not have such a board), as
the case may be, of the entity resulting from such Business Reorganization or
Asset Sale (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Entity”)
in substantially the same proportions as their ownership, immediately prior to
such Business Reorganization or Asset Sale, of the Outstanding Company Stock and
Outstanding Company Voting Securities, as the case may be (excluding any
outstanding equity or voting securities of the Continuing Entity that such
Beneficial Owners hold immediately following the consummation of the Business
Reorganization or Asset Sale as a result of their ownership, prior to such
consummation, of equity or voting securities of any company or other entity
involved in or forming part of such Business Reorganization or Asset Sale other
than the Company), (2) no Person (excluding any employee benefit plan (or
related trust) of the Company or any Continuing Entity or any entity controlled
by the Continuing Corporation or any Person that as of the Effective Date owns
Beneficial Ownership of a Controlling Interest) beneficially owns, directly or
indirectly, fifty percent (50%) or more of the value of the then outstanding
equity securities of the Continuing Entity or the combined voting power of the
then outstanding voting securities of the Continuing Entity except to the extent
that such ownership existed prior to the Business Reorganization or Asset Sale,
and (3) at least a majority of the members of the board of directors or other
governing body of the Continuing Entity were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Reorganization or Asset Sale; or


(d)Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


2.5    “Change in Control Period” means the time period beginning on the date
that is three (3) months before a Change in Control and ending on the date that
is twelve (12) months after such Change in Control.


2.6    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to a specific section of the Code will include such section and any valid
regulation or other applicable guidance that has been promulgated under such
section and is in effect.


2.7    “Company” means LifeLock, Inc., a Delaware corporation, and any successor
as described in Section 21.


2.8    “Constructive Termination” has the meaning set forth in the Participant’s
Participation Agreement for such term. The determination of whether a
Constructive Termination exists, including the determination of the cure of any
event and/or breach constituting a Constructive Termination, will be made in all
cases by the Administrator in accordance with authorities and deference afforded
to the Administrator under Section 11 of the Plan.


2.9    “Disability” means Eligible Employee’s (i) inability to perform his or
her essential duties and responsibilities with or without reasonable
accommodation which has lasted or can be expected to last for a continuous
period of not less than twelve (12) months or (ii) total and permanent
disability and inability to engage in any substantial gainful activity related
to his or her essential duties by reason of any medically determinable physical
or mental impairment which can be expected to result in death which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months. The Administrator will determine whether an Eligible Employee has
incurred a Disability in accordance with uniform and nondiscriminatory standards
adopted by the Administrator from time to time, based on such evidence as the
Administrator deems necessary or advisable. The Administrator may employ one or
more





--------------------------------------------------------------------------------





physicians to examine an Eligible Employee and to investigate health or medical
statements made by or on behalf of the Eligible Employee and may rely upon such
evidence as it deems sufficient. The Administrator’s determination as to an
Eligible Employee’s Disability will be final and binding.


2.10    “Effective Date” means August 29, 2016.


2.11    “Eligible Employee” means an employee of the Company or of any parent or
subsidiary of the Company who has been designated by the Administrator as being
eligible to participate in the Plan.


2.12    “Employer” means, with respect to an Eligible Employee, the Company or
the parent or subsidiary of the Company that directly employs such employee.


2.13    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended. Any reference to a specific section of ERISA will include such section
and any valid regulation or other applicable guidance that has been promulgated
under such section and is in effect.


2.14    “Equity Awards” mean a Participant’s outstanding stock options,
restricted stock, restricted stock units and other Company equity compensation
awards, if any.


2.15    “Involuntary Termination” means an Eligible Employee’s termination of
employment with the Employer under the circumstances described in Section 4.


2.16    “Monthly Base Salary” means an Eligible Employee’s monthly base salary
rate in effect immediately before the date on which his or her Involuntary
Termination occurs; provided, however, that in the event such Involuntary
Termination occurs during a Change in Control Period, then the Eligible
Employee’s Monthly Base Salary will not be less than his or her monthly base
salary rate in effect immediately before the Change in Control Period. The
determination of the amount of a Participant’s Monthly Base Salary will be made
by the Administrator, in accordance with the records of the Employer.


2.17    “Participant” means an Eligible Employee who has timely and properly
executed and delivered his or her Participation Agreement to the Administrator,
as set forth therein. A Participant’s Severance Benefit levels will be
determined by the Administrator and reflected in the Participant’s Participation
Agreement, as designated by the Administrator in its sole discretion.


2.18    “Participation Agreement” means the individual agreement provided by the
Administrator to an employee of an Employer designating such employee as an
Eligible Employee under the Plan. A form of Participation Agreement is attached
hereto as Appendix A.


2.19    “Section 409A” means Section 409A of the Code.


2.20    “Severance Benefits” means the compensation and other benefits that a
Participant will be provided in the circumstances described in Section 4 and set
forth in his or her Participation Agreement.


2.21    “Target Bonus” means the greater of the Participant’s annualized target
bonus amount under the applicable Employer bonus plan, as in effect for the
performance period in which the Participant’s Involuntary Termination occurs, or
if greater, such target bonus amount as in effect for the





--------------------------------------------------------------------------------





performance period in which the Change in Control occurs.


3.Eligibility for Severance Benefits. An individual is eligible for Severance
Benefits under the Plan, as described in Section 4, only if he or she is an
Eligible Employee on the date he or she experiences an Involuntary Termination
and otherwise satisfies the requirements of the Plan.


4.Involuntary Termination.


4.1    Involuntary Termination During Change in Control Period. If, during a
Change in Control Period, (a) a Participant terminates his or her employment
with the Employer due to a Constructive Termination, or (b) the Employer
terminates the Participant's employment for a reason reason other than Cause or
the Participant’s death or Disability, then, solely to the extent specifically
provided in the Participant’s Participation Agreement, the Participant will
receive the following Severance Benefits, subject to Section 10 and the
Participant’s compliance with Section 6:


4.1.1    Cash Severance Benefit. Continuing payments of cash severance, payable
in accordance with the Employer’s payroll practice as in effect from time to
time, as set forth in the Participant’s Participation Agreement;


4.1.2    In-lieu of COBRA Benefit. If the Participant and any spouse and/or
other dependents of the Participant (“Family Members”) have coverage under the
group health plan(s) sponsored by the Company on the date of the Participant’s
Involuntary Termination (such coverage, “Qualifying Health Coverage”), a lump
sum cash payment in an aggregate amount equal to a specified number of months of
the Monthly COBRA Premium Amount (as defined below), as set forth in the
Participant’s Participation Agreement. “Monthly COBRA Premium Amount” for this
purpose means the applicable monthly premium that the Participant otherwise
would be required to pay to continue Qualifying Health Coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended (“COBRA”),
which amount will be determined based on the premium otherwise payable for the
first month of such COBRA continuation coverage, including the two-percent (2%)
administrative charge. For the avoidance of doubt, any such payment will be made
regardless of whether the Participant (and/or any Family Members) actually elect
COBRA continuation coverage; and


4.1.3    Equity Award Vesting Acceleration Benefit. The Participant’s Equity
Awards will accelerate and vest to the extent provided in the Participant’s
Participation Agreement.


4.2    Involuntary Termination Other Than During a Change in Control Period. If
(a) the Employer terminates a Participant’s employment for a reason other than
Cause or the Participant’s death or Disability, or (b) the Participant
terminates his or her employment with the Employer due to a Constructive
Termination, but only if so provided in the Participant’s Participation
Agreement, and in either case such Involuntary Termination does not occur during
a Change in Control Period, then, solely to the extent specifically provided in
the Participant’s Participation Agreement, the Participant will receive the
following Severance Benefits, subject to Section 10 and the Participant’s
compliance with Section 6:


4.2.1    Cash Severance Benefit. Continuing payments of cash severance, payable
in accordance with the Employer’s payroll practice as in effect from time to
time, as set forth in the Participant’s Participation Agreement; and


4.2.2    In-Lieu of COBRA Benefit. If the Participant and any Family Members
have Qualifying Health Coverage, a lump sum cash payment in an aggregate amount
equal to a specified





--------------------------------------------------------------------------------





number of months of the Monthly COBRA Premium Amount, as set forth in the
Participant’s Participation Agreement. For the avoidance of doubt, any such
payment will be made regardless of whether the Participant (and/or any Family
Members) actually elect COBRA continuation coverage; and


4.2.3    Equity Award Vesting Acceleration Benefit. The Participant’s Equity
Awards will accelerate and vest to the extent provided in the Participant’s
Participation Agreement.


For the avoidance of doubt, if (i) a Participant incurs an Involuntary
Termination under the circumstances described in this Section 4.2 before a
Change in Control, which qualifies the Participant for a Severance Benefit under
Section 4.2.1, 4.2.2 and/or 4.2.3, and (ii) a Change in Control occurs within
the two (2)-month period following the Involuntary Termination, which would
otherwise qualify the Participant for a superior Severance Benefit under Section
4.1.1, 4.1.2 and/or 4.1.3, respectively, then the Participant instead will be
eligible to receive such superior Severance Benefit, which will be reduced by
the applicable amount, if any, previously paid under this Section 4.2.


5.Limitation on Payments. In the event that the Severance Benefits or other
payments and benefits payable or provided to a Participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code (“Section
280G”) and (ii) but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (“Section 4999”), then the Participant’s
Severance Benefits or such other payments or benefits (collectively, the “280G
Amounts”) will be either:


(a)delivered in full; or


(b)delivered as to such lesser extent that would result in no portion of the
280G Amounts being subject to the excise tax under Section 4999;


whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Participant on an after-tax basis, of the greatest amount
of 280G Amounts, notwithstanding that all or some portion of the 280G Amounts
may be taxable under Section 4999.


5.1    Reduction Order. In the event that a reduction of 280G Amounts is made in
accordance with this Section 5, the reduction will occur, with respect to the
280G Amounts considered parachute payments within the meaning of Section 280G,
in the following order:


(a)reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced);


(b)cancellation of equity awards that were granted “contingent on a change in
ownership or control” within the meaning of Section 280G in the reverse order of
date of grant of the awards (that is, the most recently granted equity awards
will be cancelled first);


(c)reduction of the accelerated vesting of equity awards in the reverse order of
date of grant of the awards (that is, the vesting of the most recently granted
equity awards will be cancelled first); and


(d)reduction of employee benefits in reverse chronological order (that is, the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the





--------------------------------------------------------------------------------





first benefit to be reduced).


In no event will the Participant have any discretion with respect to the
ordering of payment reductions.


5.2    Nationally Recognized Firm Requirement. Unless the Company and the
Participant otherwise agree in writing, any determination required under this
Section 5 will be made in writing by a nationally recognized accounting or
valuation firm (the “Firm”) selected by the Administrator, whose determination
will be conclusive and binding upon the Participant and the Company for all
purposes. For purposes of making the calculations required by this Section 5,
the Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and Section 4999. The Company and the
Participant will furnish to the Firm such information and documents as the Firm
may reasonably request in order to make a determination under this Section 5.
The Company will bear the costs and make all payments for the Firm’s services in
connection with any calculations contemplated by this Section 5.


6.Conditions to Receipt of Severance Benefits.


6.1    Release Agreement. Notwithstanding any contrary Plan provision, as a
condition to receiving any Severance Benefits, a Participant will be required to
sign and not revoke a separation and release of claims agreement in a form
reasonably satisfactory to the Company (the “Release”). The Release will not
include any post-employment restrictions beyond any such restrictions that the
Participant has previously agreed to in a written agreement or agreements with
the Employer. In all cases, the Release must become effective and irrevocable no
later than the sixtieth (60th) calendar day following the Participant’s
Involuntary Termination (the “Release Deadline Date”). If the Release does not
become effective and irrevocable by the Release Deadline Date, the Participant
will forfeit any right to receive the Severance Benefits. In no event will any
Severance Benefits be paid or provided until the Release becomes effective and
irrevocable.


6.2    Other Requirements. A Participant’s receipt of Severance Benefits will be
subject to his or her continuing to comply with the provisions of the
Participant’s Release and the terms of any confidentiality, proprietary rights
and non-solicitation agreement, and any other written agreement or agreements
between the Participant and the Employer under which the Participant has a
material duty or obligation to the Employer. Any Severance Benefits will
terminate immediately for a Participant if he or she, at any time, violates any
such agreement and/or his or her Release.


7.Timing of Severance Benefits. Provided that a Participant’s Release becomes
effective and irrevocable by the Release Deadline Date (as defined in Section
6.1) and subject to Section 9 and the terms of the Participant’s Participation
Agreement, any Severance Benefits will be paid, or in the case of installments,
will commence, on the first Employer payroll date following the Release Deadline
Date (the “Payment Date”), and any Severance Benefits otherwise payable to the
Participant during the period immediately following the Participant’s
Involuntary Termination through the Payment Date will be paid in a lump sum to
the Participant on the Payment Date, with any remaining payments to be made as
provided in the Plan or the Participant’s Participation Agreement, as
applicable.


8.Non-Duplication of Benefits. In the event that a Participant becomes entitled
to receive a Severance Benefit under this Plan and such benefit duplicates a
benefit that would otherwise be provided to the Participant under any other
Employer plan, program or arrangement, or under a written employment agreement
or offer of employment letter between the Participant and the Employer
(collectively, the “Other Plan”), as a result of the Participant's Involuntary
Termination, then the Participant will be entitled





--------------------------------------------------------------------------------





to receive the greater of the Severance Benefit available under this Plan, on
the one hand, and the benefit available under such Other Plan, on the other.


9.Section 409A.


9.1    Notwithstanding any contrary Plan provision, no Severance Benefits to be
paid or provided to a Participant, if any, which, when considered together with
any other severance payments or separation benefits, are considered deferred
compensation under Section 409A (collectively, the “Deferred Payments”), will be
paid or provided until the Participant has a “separation from service” within
the meaning of Section 409A (a “Separation from Service”). Similarly, no
Severance Benefits payable to a Participant, if any, which otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A‑1(b)(9),
will be payable until the Participant has a Separation from Service.


9.2    It is intended that none of the Severance Benefits will constitute
Deferred Payments but rather will be exempt from Section 409A as payments that
would fall within the “short-term deferral period” or result from an involuntary
separation from service (as defined in Section 409A), as described in Section
9.4. It is also intended that to the extent any such Severance Benefits are not
otherwise excluded from coverage under Section 409A pursuant to the exceptions
in the immediately preceding sentence, they are excluded from coverage under
Section 409A pursuant to the “limited payment” exception under Treasury
Regulation Section 1.409A-1(b)(9)(v)(D), but only to the extent permitted by
such regulation. In no event will a Participant have discretion to determine the
taxable year of payment of any Deferred Payment. Any Severance Benefits that
would be considered Deferred Payments will be paid on the sixtieth (60th)
calendar day following the Participant’s Separation from Service, or if later,
such time as required by Section 9.3. Further, except as required by
Section 9.3, any Severance Benefits that, but for the immediately preceding
sentence, would have been made to the Participant during the sixty (60)-day
period immediately following the Participant’s Separation from Service will be
paid to the Participant on the sixtieth (60th) calendar day following the
Participant’s Separation from Service and any remaining payments will be made as
provided in this Plan.


9.3    Notwithstanding any contrary Plan provision, if an Eligible Employee is a
“specified employee” within the meaning of Section 409A at the time of his or
her Separation from Service (other than due to death), then the Deferred
Payments, if any, that are payable within the first six (6) months following
such Separation from Service, will become payable on the date that is six (6)
months and one (1) day following the date of such Separation from Service. Any
subsequent Deferred Payment, if any, will be payable in accordance with the
payment schedule applicable to such payment. Notwithstanding anything herein to
the contrary, in the event of the Participant’s death following his or her
Separation from Service, but before the six (6) month anniversary of such
Separation from Service, then any payments delayed in accordance with this
Section 9.3 will be payable in a lump sum as soon as administratively
practicable after the date of the Participant’s death and any other Deferred
Payment will be payable in accordance with the payment schedule applicable to
such payment. Each payment and benefit payable under this Plan is intended to
constitute a separate payment under Treasury Regulation Section 1.409A-2(b)(2).


9.4    Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) or qualifies as a payment made as a result of an involuntary
separation from service pursuant to Treasury Regulation Section
1.409A-1(b)(9)(iii) that does not exceed the limit set forth in Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A) will not constitute a Deferred Payment
for purposes of Section 9.1.







--------------------------------------------------------------------------------





9.5    The foregoing provisions are intended to comply with or be exempt from
the requirements of Section 409A so that none of the Severance Benefits to be
provided under the Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities and ambiguous terms herein will be interpreted
to so comply or be exempt. For purposes of the Plan, to the extent required to
be exempt from or comply with Section 409A, any references to an Eligible
Employee’s Involuntary Termination or similar phrases relating to the
termination of an Eligible Employee’s employment will be references to his or
her Separation from Service (as defined in Section 9.1). Notwithstanding any
contrary Plan provision, including but not limited to Section 14, the Company,
by action of the Administrator, reserves the right to amend the Plan as it deems
necessary or advisable, in its sole discretion and without the consent of any
Participant or other person or entity, to comply with Section 409A or to avoid
income recognition under Section 409A prior to the actual payment of any
Severance Benefits or imposition of any additional tax. In no event will an
Employer reimburse any Participant or other person or entity for any taxes
imposed or any other costs incurred as result of Section 409A.


10.Withholdings. The Employer will withhold from any Severance Benefits any
applicable U.S. federal, state, local and non-U.S. taxes required to be withheld
and any other required payroll deductions.


11.Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in its sole discretion). The Administrator is
the “named fiduciary” of the Plan for purposes of ERISA. Any decision made or
other action taken by the Administrator (or its authorized delegates) with
respect to the Plan, and any interpretation by the Administrator (or its
authorized delegates) of any term or condition of the Plan, or any related
document, will be conclusive and binding on all persons and be given the maximum
possible deference allowed by law. In accordance with Section 2.1, the
Administrator (a) may, in its sole discretion and on such terms and conditions
as it may provide, delegate in writing to one or more officers of the Company
all or any portion of its authority or responsibility with respect to the Plan,
and (b) has the authority to act for the Company (in a non-fiduciary capacity)
as to any matter pertaining to the Plan; provided, however, that any Plan
amendment or termination or any other action that reasonably could be expected
to increase materially the cost of the Plan must be approved by the Board.


12.Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 11, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan.
The Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.


13.Term. The Plan will become effective upon the Effective Date and will
terminate automatically upon the completion of all benefits (if any) under the
terms of the Plan.


14.Amendment or Termination. The Company, by action of the Administrator,
reserves the right to amend or terminate the Plan at any time, without advance
notice (except as otherwise provided below) to any Participant or other person
or entity, and without regard to the effect of the amendment or termination on
any Participant or such other person or entity. Any amendment or termination of
the Plan will be in writing. Notwithstanding the foregoing, any amendment to the
Plan that (a) causes an individual or group of individuals to cease to be a
Participant, or (b) reduces or alters to the detriment of





--------------------------------------------------------------------------------





the Participant the Severance Benefits potentially payable to him or her
(including, without limitation, imposing additional conditions or modifying the
timing of payment), will not be effective unless it both is approved by the
Administrator and communicated to the affected individual(s) in writing at least
eighteen (18) months before the effective date of the amendment or termination
and once a Participant has incurred an Involuntary Termination, no amendment or
termination of the Plan may, without that Participant’s written consent, reduce
or alter to the detriment of the Participant, the Severance Benefits payable to
him or her. In addition, notwithstanding the preceding, upon, in connection with
or after a Change in Control, the Company may not, without a Participant’s
written consent, amend or terminate the Plan in any way, nor take any other
action under the Plan, which (i) prevents that Participant from becoming
eligible for Severance Benefits, or (ii) reduces or alters to the detriment of
the Participant the Severance Benefits payable, or potentially payable, to him
or her (including, without limitation, imposing additional conditions). Any
action of the Administrator, on behalf of the Company, in amending or
terminating the Plan will be taken solely in a non‑fiduciary capacity.


15.Claims and Review Procedure.


15.1    Claims Procedure. Any Participant or other person who has a claim of any
kind relating to the Plan, or the duly authorized representative thereof (the
“Claimant”), must file such claim in writing with the Administrator at the
following address, setting forth the nature of the Severance Benefit claimed,
the amount thereof and the basis for claiming entitlement to such benefit:
LifeLock, Inc., Plan Administrator of the LifeLock, Inc. Severance Plan, 60 East
Rio Salado Parkway, Suite 400, Tempe, AZ 85281.


The Administrator will determine the validity of the claim and communicate a
decision to the Claimant promptly and, in any event, not later than ninety (90)
days after receipt of the claim. If additional information is necessary to make
a determination on a claim, however, the Claimant will be advised of the need
for such additional information within forty-five (45) calendar days after
receipt of the claim. The Claimant will then have up to one hundred and eighty
(180) calendar days to supplement the claim information, and the Claimant will
be advised of the decision on the claim within forty-five (45) calendar days
after the earlier of the date the supplemental information is supplied or the
end of the one hundred and eighty (180)-day period. Notwithstanding the
foregoing, if the claim relates to a determination of Disability (a “Disability
Claim”), the decision will be rendered within forty-five (45) calendar days
after receipt of the claim, which may be extended twice by an additional thirty
(30) days per extension for matters beyond the control of the Administrator. The
Claimant will be notified in writing of any such extension(s) before the end of
the applicable decision period, as well as the circumstances requiring the
extension, the date by which a decision on the claim is expected to be rendered
and such other information required by ERISA. Every claim for benefits which is
denied will be denied by written notice setting forth in a manner calculated to
be understood by the claimant (a) the specific reason or reasons for the denial,
(b) specific reference to any provisions of the Plan (including any internal
rules, guidelines, protocols, criteria, etc.) on which the denial was based,
(c) a description of any additional material or information that is necessary to
process the claim and an explanation of why such material or information is
necessary, (d) an explanation of the procedure for further reviewing the denial
of the claim, including the applicable binding arbitration requirements under
the Plan, and (e) such other information required by ERISA.


15.2    Review Procedure. A Claimant may appeal a denied claim under the Plan by
filing a written request for review of such denial with the Administrator (at
the address specified in Section 15.1) within sixty (60) calendar days after the
receipt of the denial (or, in the case of a Disability Claim, within one hundred
and eighty (180) calendar days after the receipt of the denial). Such review





--------------------------------------------------------------------------------





will be undertaken by the Administrator and will be a full and fair review. The
Claimant will have the right to review all pertinent documents and to submit
written comments, documents and other information relating to the claim. The
Administrator will issue its decision on review within sixty (60) calendar days
after its receipt of a timely request for review (or, in the case of a
Disability Claim, within forty-five (45) calendar days after receipt of a timely
review request), unless special circumstances require a longer period of time,
in which case a decision will be rendered as soon as possible, but not later
than one hundred and twenty (120) calendar days after its receipt of the
Claimant’s timely request for review (or, in the case of a Disability Claim, no
later than ninety (90) calendar days after the timely review request). The
Claimant will be notified in writing of any such extension before the end of the
original 60-day review period (or 45-day review period in the case of a
Disability Claim), as well as the circumstances requiring the extension, the
date by which a decision is expected to be rendered and such other information
required by ERISA. In the case of a Disability Claim, the review of the appealed
claim will be conducted by the Administrator (who will not be the individual who
decided the initial Disability Claim nor the subordinate of such individual). In
deciding an appeal of any denied Disability Claim that is based in whole or in
art on a medical judgment, the Administrator will consult with a health care
professional (who will neither be an individual who was consulted in connection
with the initial Disability Claim nor the subordinate of such individual) who
has appropriate training and experience in the field of medicine involved in the
medical judgment. Any medical or vocational experts whose advice was obtained on
behalf of the Administrator in connection with the denied Disability Claim will
be identified, regardless of whether the advice was relied upon in denying such
claim.


The Administrator’s decision on review will be in writing and will include
specific reasons for the decision written in a manner calculated to be
understood by the Claimant with specific reference to the provisions of the Plan
on which the decision was based and other information required by ERISA, as well
as an explanation of the applicable binding arbitration requirements under the
Plan or the Claimant’s right to file a legal action with respect to a Disability
Claim that has been denied on review.


15.3    Exhaustion of Plan’s Claims and Review Procedure Required; Limitations
on any Legal Actions. The Plan’s claims and review procedure set forth in this
Section 15 must be exhausted with respect to any claim of any kind relating to
the Plan. If any legal action is permitted to be filed with respect to a
Disability Claim, such action must be brought by the Claimant no later than one
(1) calendar year after the Administrator’s denial of such claim on review,
regardless of any state or federal statutes establishing provisions relating to
limitations on actions.


15.4    Binding Arbitration. Any claim, dispute or other matter in question of
any kind relating to the Plan (other than a Disability Claim to the extent
binding arbitration is prohibited by ERISA) that is not resolved by the claims
and review procedure set forth in this Section 15 will be settled by arbitration
in accordance with the applicable employment dispute resolution rules of the
American Arbitration Association. Notice of demand for arbitration will be made
in writing to the opposing party and to the American Arbitration Association
within a reasonable time after the claim, dispute or other matter in question
has arisen. In no event will a demand for arbitration be made after the date
when the applicable statute of limitations would bar the institution of a legal
or equitable proceeding based on such claim, dispute or other matter in
question. The decision of the arbitrators will be final and may be enforced in
any court of competent jurisdiction. The arbitrators may award reasonable fees
and expenses to the prevailing party in any dispute hereunder and will award
reasonable fees and expenses in the event that the arbitrators find that the
losing party acted in bad faith or with intent to harass, hinder or delay the
prevailing party in the exercise of its rights in connection with the matter
under dispute.


    





--------------------------------------------------------------------------------





16.    Attorneys’ Fees. The parties will each bear their own expenses, legal
fees and other fees incurred in connection with this Plan. Notwithstanding the
foregoing, in the event that a Participant is required to incur attorneys’ fees
in order to obtain any Severance Benefits, and the Participant prevails on at
least one material issue related to his or her claim(s) for Severance Benefits,
then the Company will reimburse the reasonable attorneys’ fees so incurred by
the Participant.


17.    Source of Payments. Any Severance Benefits will be paid in cash from the
general funds of the Employer; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any person to receive any
benefit under the Plan will be any greater than the right of any other general
unsecured creditor of the Employer.


18.    No Guarantee of Tax Consequences. Participants (or their beneficiaries)
solely will be responsible for any and all taxes with respect to any Severance
Benefits provided under the Plan. Neither the Administrator, the Company nor any
other Employer makes any guarantees regarding the tax treatment to any person of
any Severance Benefits provided under the Plan.


19.    Inalienability. In no event may any current or former employee of any
Employer sell, transfer, anticipate, assign or otherwise dispose of any right or
interest under the Plan. At no time will any such right or interest be subject
to the claims of creditors nor liable to attachment, execution or other legal
process.


20.    No Enlargement of Employment Rights. Neither the establishment or
maintenance or amendment of the Plan, nor the making of any benefit payments
hereunder, will be construed to confer upon any individual any right to continue
to be an employee of the Company or any other Employer. The Employers expressly
reserve the right to discharge any of their employees at any time and for any
reason. However, as described in the Plan, a Participant may be entitled to
benefits under the Plan depending upon the circumstances of his or her
termination of employment.


21.    Successors. Any successor to the Company of all or substantially all of
the Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.


22.    Applicable Law. The provisions of the Plan will be construed,
administered and enforced in accordance with ERISA and, to the extent
applicable, the internal substantive laws of the State of Delaware (but not its
conflict of law’s provisions).


23.    Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.


24.    Headings. Headings in this Plan document are for purposes of reference
only and will not limit or otherwise affect the meaning hereof.


25.    Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of the Board, from
all losses, claims, costs or other





--------------------------------------------------------------------------------





liabilities arising from their acts or omissions in connection with the
administration, amendment or termination of the Plan, to the maximum extent
permitted by applicable law. This indemnity will cover all such liabilities,
including judgments, settlements and costs of defense. The Company will provide
this indemnity from its own funds to the extent that insurance does not cover
such liabilities. This indemnity is in addition to and not in lieu of any other
indemnity provided to such person by the Company.


26.    Additional Information.


Name of Plan:
LifeLock, Inc. Severance Plan



Name, Address and Phone Number
of Plan Sponsor:
LifeLock, Inc.

60 East Rio Salado Parkway, Suite 400
Tempe, AZ 85281
(480) 682-5100


Plan Sponsor’s Federal Employer
Identification Number:                    56-2508977


Plan Year:                            The Plan’s initial Plan Year begins on the
Effective Date and ends on December
31, 2016; thereafter, the Year will be the
calendar year.


Plan Number:                        506


Name, Address and Phone Number
of Plan Administrator:                    LifeLock, Inc.
Attention: VP, Human Resources
60 East Rio Salado Parkway, Suite 400
Tempe, AZ 85281
(480) 682-5100


Agent for Service of
Legal Process:                        Legal process may be served on the General
Counsel of LifeLock, Inc. (acting on behalf of
the Plan Administrator), at the address shown
above for the Plan Administrator.     


Type of Plan:                            Severance Plan/Employee Welfare Benefit
Plan


Plan Costs:                            The cost of the Plan is paid by the
Employer.




27.    Statement of ERISA Rights.
    
As a Participant, you are entitled to certain rights and protections under
ERISA. You are entitled to:





--------------------------------------------------------------------------------







•
Examine, without charge, at the Administrator’s office and at other specified
locations (such as worksites), all documents governing the Plan, including a
copy of the latest annual report (Form 5500 Series), if any, filed by the Plan
with the U.S. Department of Labor and available at the Public Disclosure Room of
the Employee Benefits Security Administration; and



•
Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan, including copies of the latest annual report (Form
5500 Series), if any, and an updated summary plan description. The Administrator
may assign a reasonable charge for the copies.



In addition to creating rights for you, ERISA imposes duties upon the people who
are responsible for the operation of the Plan. The people who operate the Plan
(called “fiduciaries” of the Plan) have a duty to do so prudently and in the
interest of you and the other Participants. No one, including the Company or any
other person, may fire you or otherwise discriminate against you in any way to
prevent you from obtaining a Plan benefit or from exercising your rights under
ERISA. However, this rule neither guarantees your employment with any Employer,
nor affects the Employer’s or your right to terminate your employment for other
reasons.


If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge and to appeal any denial, all within certain time
schedules. (For more information, see “ERISA Claims and Review Procedure”
above.)


Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the Plan’s latest annual
report, if any, from the Administrator and do not receive them within 30
calendar days, you may file suit in a federal court. In such a case, the court
may require the Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Administrator.


If you have a Disability Claim that is denied, in whole or in part, and you have
been through the Plan’s claims and review procedure, or you have a Disability
Claim that is ignored, you may be able to file suit in a state or federal court.
However, any such lawsuit or other court action must be filed no later than one
(1) calendar year after receipt of the final claim denial, regardless of any
state or federal statutes establishing provisions relating to limitations on
actions.


If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor or you may file suit in a federal
court. The court will decide who should pay court costs and legal fees. If you
win, the court may order the person you sued to pay these legal expenses. If you
lose, the court may order you to pay the costs and fees (if, for example, it
finds your claim is frivolous).


    





--------------------------------------------------------------------------------





If you have any questions about the Plan, you should contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Administrator, you
should contact the nearest area office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington D.C. 20210. You also may obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.
    





--------------------------------------------------------------------------------





Appendix A


FORM OF LIFELOCK, INC. SEVERANCE PLAN
Participation Agreement


LifeLock, Inc. (the “Company”) is pleased to inform you, [NAME], that you have
been selected to participate in the Company’s Severance Plan (the “Plan”). A
copy of the Plan has been delivered to you with this Participation Agreement.
Your participation in the Plan is subject to all of the terms and conditions of
the Plan, including this Participation Agreement.


In order to actually become a participant in the Plan (a “Participant” as
described in the Plan), you must complete and sign this Participation Agreement
and return it to [NAME] no later than [DATE].


The Plan describes in detail certain circumstances under which you may become
eligible for Severance Benefits. Any capitalized term used in this Participation
Agreement that is not otherwise defined herein will have the meaning ascribed to
such term in the Plan.


As described more fully in the Plan, you may become eligible for certain
Severance Benefits under Section 4.1 of the Plan if, during a Change in Control
Period, you terminate your employment with the Employer as a result of a
Constructive Termination (as defined in Exhibit A attached hereto and made a
part hereof) or the Employer terminates your employment for a reason other than
Cause or your Disability or death.


In addition (but in lieu of the Severance Benefits described in the immediately
preceding paragraph), and as described more fully in the Plan, you may become
eligible for certain Severance Benefits under Section 4.2 of the Plan if [you
terminate your employment with the Employer as a result of a Constructive
Termination or] the Employer terminates your employment for a reason other than
Cause or your Disability or death, and such termination does not occur during a
Change in Control Period.


If you become eligible for Severance Benefits as described in the Plan, then
subject to the terms and conditions of the Plan, including this Participation
Agreement, you will receive the following Severance Benefits:


1.Cash Severance Benefits.


a.Qualifying Termination of Employment not during a Change in Control Period. In
the event of an Involuntary Termination that occurs under the circumstances
described in Section 4.2 of the Plan, and as described in Section 4.2.1 of the
Plan: continuing payments of cash severance in an aggregate amount equal to
[eighteen (18)] OR [twelve (12)] OR [nine (9)] OR [six (6)] months of your
Monthly Base Salary, will be paid as set forth in Section 7 and 9 of the Plan in
equal installments in accordance with the Employer’s normal payroll practice in
effect from time to time during the period equal to the number of months set
forth above; or


b.Qualifying Termination of Employment during a Change in Control Period. In the
event of an Involuntary Termination that occurs under the circumstances
described in Section 4.1 of the Plan, and as described in Section 4.1.1 of the
Plan (i) continuing payments of cash severance in an aggregate amount equal to
[eighteen (18)] OR [twelve (12)] OR [nine (9)] OR [six (6)] months of your
Monthly Base Salary, will be paid as set forth in Section 7 and 9 of the Plan in
equal installments in accordance with the Employer’s normal payroll practice in
effect from time to time during the period equal to the number of months set
forth





--------------------------------------------------------------------------------





above; and (ii) a lump sum cash payment equal to [one hundred percent (100%)] OR
[seventy-five percent (75%)] OR [fifty percent 50%] of your Target Bonus, will
in each case be paid as set forth in Sections 7 and 9 of the Plan.


For the avoidance of doubt, if (i) you incur an Involuntary Termination under
the circumstances described in Section 4.2 of the Plan before a Change in
Control, which qualifies you for the benefit under Section 4.2.1 of the Plan,
and (ii) a Change in Control occurs within the three (3)-month period following
your Involuntary Termination, which would otherwise qualify you for the superior
benefit under Section 4.1.1 of the Plan, then you instead will be eligible to
receive the benefit under Section 4.1.1 of the Plan, reduced by the applicable
amount, if any, previously paid under Section 4.2.1.


2.In-lieu of COBRA Benefit.


If an Involuntary Termination occurs under the circumstances described in either
Section 4.1 or Section 4.2 of the Plan, and you and any Family Members have
Qualifying Health Coverage (as defined in Section 4.1.2 of the Plan), a lump sum
cash payment in an aggregate amount equal to [thirty-six (36)] OR [twenty-four
(24)] OR [eighteen (18)] OR [twelve (12)] months of the Monthly COBRA Premium
Amount, as described in Section 4.1.2 and Section 4.2.2 of the Plan,
respectively, will be paid as set forth in Sections 7 and 9 of the Plan.


3.Equity Award Vesting Acceleration Benefit.


a.Qualifying Termination of Employment not during a Change in Control Period. In
the event of an Involuntary Termination that occurs under the circumstances
described in Section 4.2 of the Plan, you will not be entitled to any Equity
Award vesting acceleration benefit under the Plan; or


b.Qualifying Termination of Employment during a Change in Control Period. In the
event of an Involuntary Termination that occurs under the circumstances
described in Section 4.1 of the Plan, and as described in Section 4.1.3 of the
Plan, one hundred percent (100%) of your then unvested and outstanding Equity
Awards, the exercisability or vesting of which depends merely on the
satisfaction of a service obligation by you to the Employer, will vest in full
and be free of restrictions related to the exercisability or vesting thereof.


For the avoidance of doubt, if you incur an Involuntary Termination under the
circumstances described in Section 4.2 of the Plan before a Change in Control
and a Change in Control occurs within the three (3)-month period following your
Involuntary Termination, which would otherwise qualify you for the benefit under
Section 4.1.3 of the Plan, then you nevertheless will be entitled to the benefit
under Section 4.1.3 of the Plan.


In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Administrator the
Release, which must become effective and irrevocable within the requisite period
set forth in the Release and is subject to the Release timing requirements
specified in the Plan. Also, as explained in the Plan, your Severance Benefits
(if any) will be reduced if necessary to avoid the Severance Benefits from
becoming subject to “golden parachute” excise taxes under the Internal Revenue
Code.


Please note that the Employer will withhold from any Severance Benefits any
applicable U.S. federal, state, local and non-U.S. taxes required to be withheld
and any other required payroll deductions.









--------------------------------------------------------------------------------





By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
LifeLock, Inc. Severance Plan and Summary Plan Description (the “Plan/SPD”);
(2) you have carefully read this Participation Agreement and the Plan/SPD,
including, but not limited to, the terms and conditions of participation in, and
receipt of any Severance Benefits, under the Plan; and (3) the decisions and
determinations by the Administrator under the Plan will be final and binding on
you and your successors, and will be given the maximum possible deference
permitted by law.


LIFELOCK, INC.                    [NAME OF ELIGIBLE EMPLOYEE]


                                                    
Signature                        Signature
                                                    
Name                            Date
                    
Title


Attachment:    LifeLock, Inc. Severance Plan and Summary Plan Description





--------------------------------------------------------------------------------





Exhibit A to the


LifeLock, Inc. Severance Plan Participation Agreement for [NAME OF ELIGIBLE
EMPLOYEE]


For the purposes of the Plan and the Participation Agreement, “Constructive
Termination” means:


[(a)
An Eligible Employee’s resignation from employment with the Employer within
ninety (90) calendar days following the expiration of any Cure Period (as
defined below) after the occurrence of one or more of the following events
without the Participant’s written consent;



(b)
A material breach by the Employer of any of the material terms and conditions
required to be complied with by the Employer pursuant to a written employment
agreement or offer of employment letter between the Employer and Eligible
Employee;



(c)
A material diminution in the Eligible Employee’s title, duties or
responsibilities by the Board or the Eligible Employee’s director supervisor to
a level below the Eligible Employee’s title, duties or responsibilities in
effect immediately before such change; provided, however, that if following an
acquisition of the Employer and conversion of the Employer into a subsidiary,
division or unit of the acquirer, then the consummation of such acquisition and
conversion will not by itself be deemed a material diminution in the Eligible
Employee’s title, duties or responsibilities for this purpose); or



(d)
A relocation by the Employer of the Eligible Employee’s principal work site to a
facility or location more than fifty (50) miles from the place of performance
specified in the written employment agreement or offer of employment letter
between the Employer and Eligible Employee or otherwise agreed to in writing by
the Eligible Employee.



Notwithstanding the foregoing, the Eligible Employee’s resignation will not
constitute a resignation due to a “Constructive Termination” unless he or she
first provides the Employer with written notice of any such event and/or breach
that he or she contends constitutes a Constructive Termination within ninety
(90) calendar days of the first occurrence of such alleged event and/or breach,
and thereafter provides the Employer a reasonable opportunity (not to exceed
thirty (30) calendar days following the date of such notice) to cure such event
and/or breach (the “Cure Period”).]


OR


[an Eligible Employee’s voluntary termination, within thirty (30) calendar days
following the expiration of any Employer cure period (discussed below) following
the occurrence of one or more of the following, without the Eligible Employee’s
consent: (a) a material reduction of the Eligible Employee’s duties, authority,
or responsibilities, relative to the Eligible Employee’s duties, authority, or
responsibilities as in effect immediately prior to such reduction other than any
reduction that is made outside of a Change in Control Period that is part of a
management reorganization applicable to substantially all other executive’s at
the Eligible Employee’s level; (b) a material reduction of fifteen percent (15%)
or more by the Employer of the Eligible Employee’s





--------------------------------------------------------------------------------





Monthly Base Pay; or (c) a material change in the geographic location of the
Eligible Employee’s principal workplace; provided, that a relocation of less
than fifty (50) miles from the Eligible Employee’s principal workplace will not
be considered a material change in geographic location.


However, an Eligible Employee may not resign for Constructive Termination
without first providing the Employer with written notice within ninety (90)
calendar days of the initial existence of the condition that the Eligible
Employee believes constitutes a Constructive Termination specifically
identifying the acts or omissions constituting the grounds for Constructive
Termination and a reasonable cure period of not less than thirty (30) calendar
days following the date of such notice.]


OR


[an Eligible Employee’s voluntary termination, within thirty (30) calendar days
following the expiration of any Employer cure period (discussed below) following
the occurrence of one or more of the following, without the Eligible Employee’s
consent: (a) the assignment to the Eligible Employee of duties or
responsibilities that are substantially inconsistent with the Eligible
Employee’s training or professional experience; (b) a material reduction of
fifteen percent (15%) or more by the Employer of the Eligible Employee’s Monthly
Base Pay; or (c) a material change in the geographic location of the Eligible
Employee’s principal workplace; provided, that a relocation of less than fifty
(50) miles from the Eligible Employee’s principal workplace will not be
considered a material change in geographic location.


However, an Eligible Employee may not resign for Constructive Termination
without first providing the Employer with written notice within ninety (90)
calendar days of the initial existence of the condition that Eligible Employee
believes constitutes Constructive Termination specifically identifying the acts
or omissions constituting the grounds for Constructive Termination and a
reasonable cure period of not less than thirty (30) calendar days following the
date of such notice.]


OR


[an Eligible Employee’s voluntary termination, within thirty (30) calendar days
following the expiration of any Employer cure period (discussed below) following
the occurrence of one or more of the following, without the Eligible Employee’s
consent: (a) a material reduction of fifteen percent (15%) or more by the
Employer of the Eligible Employee’s Monthly Base Pay; or (b) a material change
in the geographic location of the Eligible Employee’s principal workplace;
provided, that a relocation of less than fifty (50) miles from the Eligible
Employee’s principal workplace will not be considered a material change in
geographic location.


However, an Eligible Employee may not resign for Constructive Termination
without first providing the Employer with written notice within ninety (90)
calendar days of the initial existence of the condition that Eligible Employee
believes constitutes Constructive Termination specifically identifying the acts
or omissions constituting the grounds for Constructive Termination and a
reasonable cure period of not less than thirty (30) calendar days following the
date of such notice.]


The determination of whether a Constructive Termination exists, including the
determination of the cure of any event and/or breach constituting a Constructive
Termination, will be made in all cases by the Administrator in accordance with
authorities and deference afforded to the Administrator under Section 11 of the
Plan.



